Citation Nr: 1106846	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-42 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and L. B.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1969 
and had unverified periods of service in the National Guard, Army 
Reserves, and Air Force Reserves between August 1985 to September 
1990.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2010, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record shows that the Veteran had service with the Reserves 
and National Guard.  However, the various periods of active duty, 
active duty for training (ACDUTRA), and inactive duty for 
training (INACDUTRA) during such service has not been verified 
and demarcated.  The Board finds that it necessary for VA to 
attempt to obtain such information because active military, 
naval, and air service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in line 
of duty; and any period of inactive duty training during which 
the individual concerned was disabled from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident which 
occurred during such training.  38 C.F.R. § 3.6(a).


VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. § 
5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2010). Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran asserts that service connection is warranted for 
bilateral hearing loss disability.   A March 2008 VA examination 
report reflects that he has current hearing loss disability for 
VA purposes.  Hearing loss will be considered to be a 
"disability" when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; 
or the thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent. 38 C.F.R. § 3.385.See 38 C.F.R. § 3.385 (2010).  He 
contends that such hearing loss disability is due to the noise 
that he was exposed to as an infantryman during combat in 
Vietnam.  The Veteran's DD Form 214 reveals that his military 
occupational specialty was that of an infantry fire crewman and 
that he received the Combat Infantryman Badge.  As such, the 
Board finds that it would have been consistent with the 
circumstances of the Veteran's service for the Veteran to have 
been exposed to noise during service.  See 38 U.S.C.A. § 1154.

However, with respect to in-service hearing loss disability, the 
Veteran's July 1967 induction examination shows that he had the 
following pure tone thresholds, in decibels (as converted from 
American Standards Associates (ASA) units to International 
Standards Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
5

0
LEFT
40
35
25

5

The Board notes that the 30 and 40 decibel auditory thresholds on 
the right and left side at the 500 Hz levels, the 35 decibel 
auditory threshold on the left side at the 1000 Hz level, and the 
25 decibel auditory threshold on the left side at the 2000 Hz 
level constitute impaired hearing.  Normal hearing is from 0 to 
20 decibels, and higher levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  As such, the 
Veteran is not entitled to the presumption of soundness on 
induction as to bilateral ear hearing ability and service 
connection may be considered only on the basis of aggravation of 
bilateral  hearing loss in service.  

The record shows that the Veteran was afforded a VA examination 
in March 2008.  However, the Board observes that the opinion that 
the examiner provided in a subsequent October 2008 addendum to 
the March 2008 examination report, only pertained to whether the 
Veteran's current hearing loss was incurred due to his service.  
The examiner failed to provide an opinion as to whether the 
Veteran's documented pre-existing bilateral hearing loss 
disability was chronically aggravated by an appropriate 
qualifying period of service (i.e. active duty, ACDUTRA, or 
INACDUTRA).  

The Board also notes that the October 2008 addendum report shows 
that the examiner indicated that the Veteran's hearing on 
induction was normal.   However, as noted above, the Veteran 
displayed impaired hearing in each ear per Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) on induction into service.  Because the 
Veteran's July 1967 induction audiological test was conducted 
prior to October 31, 1967, the test is assumed to be in American 
Standards Associates (ASA) units and must be converted to 
International Standards Organization (ISO) units as was done 
above.  However, there is no indication that the VA examiner 
converted the appellant's audiological tests.  Therefore, the 
examiner's opinion as to the etiology of the Veteran's bilateral 
hearing loss disability was, in part, based on an inaccurate 
factual premise (i.e. that the Veteran had normal hearing on 
entrance into service).

Therefore, for the foregoing reasons, the Board finds that a new 
examination and clinical opinion is necessary to ascertain the 
etiology of the Veteran's bilateral hearing loss disability.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides 
the appellant with an examination in a service connection claim, 
the examination must be adequate). 



Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, to identify and verify all of the 
Veteran's specific periods of active duty, 
ACDUTRA, and INACDUTRA.

2.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for bilateral 
hearing loss prior to and since his discharge 
from service.  After securing the necessary 
authorizations for release of this 
information, the AOJ should seek to obtain 
copies of all treatment records referred to 
by the Veteran, not already of record.

3.  Following completion of the above, the Veteran 
should be afforded a VA examination by a 
specialist in audiology.  The examiner is 
requested to furnish an opinion concerning:

a)  Whether it is at least as likely as not that 
pre-existing right and left ear hearing loss, as 
demonstrated on induction examination in July 
1967, was chronically aggravated by any period of 
active duty service, ACDUTRA, or INACDUTRA, to 
include as due to noise exposure during combat, 
from explosions, and from helicopters.  The 
examiner must consider the Court's holding in 
Hensley that normal hearing is from 0 to 20 
decibels, and higher threshold levels 
indicate some degree of hearing loss.  The 
examiner must also specifically take into 
account the conversion of audiometric 
findings, produced in service prior to 
October 1967, from ASA to ISO standards.

b)  Whether there is evidence of a clinically 
significant shift in hearing thresholds from 
induction to discharge or during any other 
qualifying period of military service, and if so, 
an interpretation of the clinical significance of 
such shift. 

The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner in 
conjunction with the examination.

4.  Following completion of the above, the 
issue on appeal should be readjudicated.  If 
the benefit sought on appeal is not granted, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond. The case should then 
be returned to the Board for further 
appellate consideration as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


